                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

BRAINARD E. BIVENS                                                              PLAINTIFF

v.                           CASE NO. 5:18-CV-00244 BSM

RICHARD TURNER, Jefferson
County DHS Administration, et al.                                           DEFENDANTS

                                          ORDER

       Defendants’ motion for summary judgment [Doc. No. 11] is granted, and Brainard

Bivens’s case is dismissed with prejudice.

                                    I. BACKGROUND

       Bivens is suing the Department of Human Services (“DHS”) for violating Title VII

of the Civil Rights Act and the Americans with Disabilities Act (“ADA”), and for retaliating

against him. The undisputed facts are as follows.

       Bivens is a black man who worked for DHS for twenty-two years until he was

terminated in December of 2016. Doc. 11-1, Ex. F. While employed by DHS, Bivens

supervised clerical staff and received a “satisfactory” performance rating in June 2016. Doc.

No. 11-1, Ex. G; Def’s F. ¶ 4. Between June and September 2016, however, Bivens received

an“unsatisfactory” performance rating and was placed on an improvement plan. Id. at ¶¶

5–6. Bivens was relocated in September 2016, and he was notified that he was failing to

adequately manage his staff, who were creating a disruptive work environment. Doc. No.

11-1, Exs. F–G.

       Bivens filed a grievance challenging his “unsatisfactory” rating and alleging race, sex,
and disability discrimination. Def’s F. ¶ 10. After a hearing was conducted, the office of

employee relations concluded that Bivens failed to: adequately supervise his staff; produce

weekly production reports; register clerical staff for training sessions; and complete

meaningful personnel evaluations. Doc. No. 11-1, Ex. H.

       DHS terminated Bivens after he filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). See Compl.; Def’s F. ¶ 15. Defendants

now move for summary judgment.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence

demonstrating a genuine factual dispute requiring a trial. Id. All reasonable inferences must

be drawn in a light most favorable to the nonmoving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                    III. DISCUSSION

       Summary judgment is granted on all of Bivens’s claims.



                                             2
       A.     Race, Sex, and Disability Discrimination

       Summary judgment is granted on Biven’s discrimination claims because he has failed

to present direct evidence of discrimination and has failed to rebut the non-discriminatory

reasons provided by DHS for the adverse employment actions taken against him.

                                    1. Direct Evidence

       Bivens could survive summary judgment by presenting “direct evidence” of race, sex,

and disability discrimination, but he has failed to do so. Direct evidence is evidence

specifically showing that DHS placed Bivens on an improvement plan and/or terminated him

because he is black, or a man, or disabled. See McGinnis v. Union Pac. R.R., 496 F.3d 868,

873 (8th Cir. 2007) (direct evidence permits a reasonable fact-finder to determine that an

illegitimate basis actually motivated adverse employment actions). There is no direct

evidence in the record.

                              2. Burden-Shifting Framework

       Absent direct evidence of discrimination, Bivens may survive summary judgment by

inferring unlawful discrimination under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). This requires Bivens to establish

a prima facie case of discrimination by showing: (1) he is a member of a protected class; (2)

he was meeting DHS’s legitimate job expectations; (3) he suffered an adverse employment

action; and (4) similarly situated employees outside the protected class were treated

differently. Fields v. Shelter Mut. Ins. Co., 520 F.3d 859, 864 (8th Cir. 2008); Higgins v.



                                             3
Union Pacific Railroad Co., 931 F.3d 664, 669 (8th Cir. 2019). If Bivens establishes a prima

facie case, defendants must show there was a legitimate, nondiscriminatory reason for their

actions. McGinnis, 496 F.3d at 873. If this is shown, the burden returns to Bivens to show

that the reason is pretextual. Id.

       Bivens has failed to establish a prima facie case of discrimination because he has

failed to show that he was meeting the legitimate job expectations of DHS or that similarly

situated employees were treated differently. Higgins, 931 F.3d at 669. This is true because

DHS supervisors are expected to conduct staff meetings, ensure that staff attend training

sessions, and complete regular production reports. See Doc. No. 11-1, Ex. F. The record

indicates that Bivens was failing to satisfy these requirements near the time he was placed

on the improvement plan and then terminated.

       Even if Bivens has established a prima facie case, defendants have presented a

legitimate, nondiscriminatory reason for DHS’s employment actions because DHS has a

legitimate interest in having its supervisors sufficiently manage their staff. Bone v. G4S

Youth Services, LLC, 686 F.3d 948 (8th Cir. 2012). Moreover, Bivens has failed to produce

evidence showing that the non-discriminatory reasons provided by DHS are pretextual.

       B.     Retaliation

       Summary judgment is granted on Bivens’s retaliation claim because there is no causal

connection between his EEOC charge and the employment actions taken against him.

       To make a prima facie case of retaliation, Bivens must show that: (1) he engaged in



                                             4
statutorily protected activity; (2) an adverse employment action was taken against him; and

(3) a causal connection exists between the two events. Clegg v. Ark. Dep’t of Corr., 496 F.3d

922, 928 (8th Cir. 2007); Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034, 1042–43 (8th

Cir. 2007). Bivens engaged in statutorily protected activity by filing a grievance and charge

of discrimination with the EEOC. Adverse employment actions were taken against him when

he was placed on an improvement plan and was ultimately terminated.

       Bivens was placed on an improvement plan and received warnings from his supervisor

prior to filing his grievance with DHS, however. Doc. No. 11-1, Ex. G. While he was

terminated after he filed his charge of discrimination with the EEOC, “even if [he] has

proved a prima facie case of retaliation, he has failed to demonstrate that the defendants’

legitimate, nondiscriminatory reason for his termination” –failure to adequately supervise

–“was pretextual.” Lors v. Dean, 746 F.3d 857, 868 (8th Cir. 2014).

       Bivens’s improvement plan had begun months earlier, and he had been given

warnings and a hearing on the merits of his discrimination allegations prior to filing a charge

of discrimination. Among other responsibilities, Bivens’s position required him to ensure

that employees actually handled phone calls related to DHS programming, including SNAP

and healthcare programs. See Doc. No. 11-1, Ex. D. Bivens failed to correct clerical staff

when they turned off the ringers of office telephones and took extended breaks, leaving a

large volume of calls unanswered. Id. Callers left numerous complaints related to

unanswered calls and reported inappropriate background noise when calls were answered.



                                              5
Id. The evidence shows that Bivens failed to comply with both DHS policy and the

parameters of his probation between August and December of 2016, see Doc. No. 11-1, Ex.

F. Bivens “does not point to any evidence that this non-retaliatory reason was a mere

pretext.” Hustvet v. Allina Health Sys., 910 F.3d 399, 412–13 (8th Cir. 2018) (no pretext

when employee was terminated due to her failure to comply with legitimate policy of

receiving vaccinations in a healthcare setting).

                                    IV. CONCLUSION

       For the foregoing reasons, defendants’ motion for summary judgment [Doc. No. 11]

is granted, and Brainard Bivens’s case is dismissed with prejudice.

       IT IS SO ORDERED this 6th day of February 2020.


                                                   UNITED STATES DISTRICT JUDGE




                                              6
